Title: Franklin and James Wilson to Jasper Yeates, 4 July 1776: résumé
From: Franklin, Benjamin,Wilson, James
To: Yeates, Jasper


  <Philadelphia, July 4, 1776: The Congress has appointed you a commissioner of Indian affairs in the middle department, and asked us so to inform you. A conference will be held at Pittsburgh on July 20, which Congress hopes you will attend. Although this may be inconvenient, we know that your regard for the public will outweigh any consideration of your private affairs. You will shortly hear further from us. Signed by Franklin and Wilson.>
